Citation Nr: 1820546	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left shoulder disability with fracture of the collarbone.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987, and from October 1990 to May 1991.  He also had periods of active duty for training (ACDUTRA) as well as inactive duty for training (INACDUTRA).  He died in April 2015.  The appellant is the Veteran's mother.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

At the outset, the Veteran's death occurred after October 10, 2008, and so 38 U.S.C. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Moreover, the RO issued a favorable decision in November 2015 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010.  Thus the appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which she is substituted in his stead.

At the time of the Veteran's death, he had perfected an appeal of entitlement to service connection for left shoulder disability, skin disability, psychiatric disability, and bilateral hearing loss (although a notice of disagreement is not on file as to the hearing loss claim, the RO issued a statement of the case concerning that issue in July 2012, following which the Veteran appealed the issue.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005)).  

In June 2016 the matters were remanded for further development.  In a February 2017 rating decision, the RO granted service connection for posttraumatic stress disorder and a skin disability.  As such, these issues are no longer in appellate status.


FINDINGS OF FACT

1.  A left shoulder injury or disease was not incurred during a period of ACDUTRA or INACDUTRA.  

2.  There is clear and unmistakable evidence that the Veteran's left shoulder disability existed prior to his second period of service, and clear and unmistakable evidence that this pre-existing left shoulder disability was not aggravated during the second period of service.

3.  The Veteran did not have a current left ear hearing loss disability for VA purposes at any time prior to his death.

4.  The right ear hearing loss diagnosed many years after service, was not shown to be related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 3.304, 3.306 (2017).  


2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the appellant nor her representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.
Service connection

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C. § 101(22); 38 C.F.R. §3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, prescribed by the Secretary concerned under Section 206 of Title 37 of the United States Code, or any other provision of law.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d). 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be established when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Cases in which the condition is noted on entrance are, however, governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(b) (2017).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2017).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).
In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left shoulder

During his lifetime, the Veteran claimed that he sustained a left shoulder injury during a period of ACDUTRA.  Indeed, he indicated that his left shoulder disability was a result of an injury sustained in a motor vehicle accident he was involved in while returning from weekend drill in November 1989.  See June 2011 statement.  Treatment records from St. Vincent Hospital show the Veteran underwent surgery on November 10, 1989, for his left shoulder.  The examiner noted that the Veteran was involved in a motor vehicle accident approximately one week prior.

There is no indication that the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty while on ACDUTRA, or disabled from an injury incurred or aggravated in the line of duty while on INACDUTRA.  Indeed personnel records document 69 days of reserve duty dated from April 25, 1989, to July 2, 1989.  Further, a July 2010 response from the National Personnel Records Center (NPRC) shows that no Line of Duty determination was found for November 1989.  Consequently, although there is evidence of a left shoulder injury in November 1989, there is no indication, including a line of duty determination that such incurred during a period of ACDUTRA or INACDUTRA.

The medical evidence of record indicates that the Veteran had a left shoulder disability during his lifetime.  He had an enlistment physical examination in April 1989, and notably, there was no complaints related to the left shoulder.  Subsequent to the April 1989 enlistment physical examination, he sustained a left shoulder injury in a motor vehicle accident.  The STRs include records from St. Vincent Hospital that document surgery for the left shoulder due to the injury sustained subsequent to the April 1989 enlistment examination and prior to his second period of service in October 1990.  Although, there was no noted left shoulder disability on any entrance examination, given the aforementioned, the Board finds that there is clear and unmistakable evidence that the left shoulder disability existed prior to the Veteran's second period of service. 

In order to complete the rebuttal of the presumption of soundness for the left shoulder and establish service connection on the basis of aggravation, the second prong must also be met: there must be clear and unmistakable evidence that the left shoulder disability was not aggravated during service.

In an October 2016 opinion, the VA examiner reviewed the 2009 VA joints examination report and opined that the left shoulder condition, which clearly and unmistakably pre-existed military service, was not permanently worsened beyond its natural progression by the Veteran's second (i.e., 1990-1991) service period.  The examiner reasoned that there were no left shoulder problems during service, and no post-service left shoulder problems were noted until 2002.  He noted left shoulder issues documented in September 2010, but the complaints related to a fall the Veteran had from a horse three weeks prior.

After reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's pre-existing left shoulder disability was not aggravated during service.  In fact, there is no competent and credible evidence to show that the left shoulder was ever symptomatic during his second period of service.  Further, no left shoulder disability was noted on the April 1991 separation examination.  
Additionally, as noted, the October 2016 opinion of the VA provider opined that there was no aggravation, because there were no left shoulder problems during service.  The examiner noted that there was no post-service left shoulder problems until 2002; and that the shoulder issues documented in September 2010, were related to a fall the Veteran had from a horse three weeks prior.  

Based on the foregoing, the Board concludes that the most probative evidence shows a pre-existing left shoulder disability that was not aggravated during service.  As the second prong has not been met, service connection is not warranted.  See Gilbert, 26 Vet. App. at 55 ("If the Secretary rebuts the presumption, the second element of service connection has not been established, and service connection is unwarranted.").  

Bilateral hearing loss

For Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including bilateral hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  There was no evidence that the Veteran claims a continuity of symptomatology during his lifetime; nor does the clinical evidence suggest continuous symptoms.

Left ear

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), however, the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The preponderance of the evidence is against the claim of service connection for left ear hearing loss as the first element of service connection, a current hearing loss disability, has never been shown.

The Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability if pure tone thresholds or speech recognition scores fail to meet the required minimum thresholds. 

During his lifetime, the Veteran, as a lay person, was competent to report the symptoms of hearing loss; but he was not competent to say that he had left ear hearing loss that meets the specific criteria in 3.385.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  As such this is a complex medical question, and the Veteran was not competent to offer a diagnosis of left ear hearing loss disability for VA purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Absent any competent evidence of current disability prior to the Veteran's death, the preponderance of the evidence is against the grant of service connection for left ear hearing loss. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right ear

The medical evidence demonstrates that during the Veteran's lifetime he had a right ear hearing loss disability as defined by VA.  See the June 2010 VA examination report.  In addition, VA concedes the Veteran's reported military noise exposure during service.  The evidence, however, did not show the right ear hearing loss first manifested during any period of service or is otherwise etiologically related to any of his period of service.  The STRs do not indicate that the Veteran complained about hearing impairment.  

Regarding a nexus to service, the VA examiners opined that the right ear hearing loss was less likely than not related to military noise because service treatment records showed no significant hearing loss or in-service hearing threshold shift.  Further they noted that a review of the service treatment records found no treatment or diagnosis of hearing loss during active service.  Additionally, they concluded, the available medical literature did not support the possibility of delayed-onset hearing loss years following the end of military service.

No competent nexus evidence to the contrary has been submitted.  The appellant has been accorded ample opportunity to furnish medical evidence in support of the claim; she has not done so.  See 38 U.S.C. § 5107 (2012)(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board finds the 2010 and 2016 VA examination reports to be highly probative, as they are based on a thorough review of the treatment records as well as lay contentions. 

To the extent that the Veteran himself (during his lifetime), the appellant or her representative contend that a medical relationship exists between the right ear hearing loss and service, the Board again acknowledges that the laypersons are competent to testify as their observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds, however, that the question regarding the potential relationship between the Veteran's hearing loss, and any instance of his military service, to include noise exposure or other injury, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, a medical link between the right ear hearing loss and his periods of service has not been shown, and the claim fails on this basis. 

In the absence of any persuasive evidence that the right ear hearing loss is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left shoulder disability with fracture of the collarbone is denied.

Service connection for bilateral hearing loss is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


